DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/27/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1, line 4 recites “the outer peripheral portion”.  It is unclear as to what “outer peripheral portion” is being referred thereto because there is a lack of antecedent basis for the “peripheral portion”.  For purposes of examination “the outer peripheral portion” will be considered - - an outer peripheral portion - - .
	Claim 2, lines 4-5, recites “the joining surface portion is a surface portion, of the upper surface to which to join the rear surface of the base”.  It is unclear as to what the comma between “a surface portion” and “of the upper surface” is intended to distinguish between.  For purposes of examination “the joining surface portion is a surface portion, of the upper surface to which to join the rear surface of the base” will be considered - - the joining surface portion is a surface portion [[,]] of the upper surface to which to join the rear surface of the base - - .
	Claim 3, line 1, recites “the central portion”.  It is unclear as to what “central portion” is being referred thereto because there is a lack of antecedent basis for the “central portion”.  For purposes of examination “the central portion” will be considered - - a central portion - - .
	Claim 4, last line, recites “the leading end portion”.  It is unclear as to what “leading end portion” is being referred thereto because there is a lack of antecedent 
	Claims 2-7 are rejected to as being dependent from a rejected claim.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2017/0055378) in view of Mueller (US 6,935,412) and Wang (US 2004/0148760).
	Per claim 1, Zhou teaches a cooler, comprising: a base (176A) on the upper surface of which semiconductor elements (190A) are mounted; a housing (body in which 110A resides) which is superimposed on the rear surface side of the base and between which and the base a refrigerant flow path (103) is formed; fastening members (“fasteners”, para. 0068) which are disposed in the outer peripheral portion of an overlap region (see annotated figure below of figure 2C of Zhou) between the base and the housing and which fasten and fix the base to the housing (see figure 2A); sealing members (131A) which seal the outer peripheral portion of the refrigerant flow path; and but fails to explicitly teach joining members which are disposed in a joining surface portion of the housing, which is inside the outer peripheral portion of the refrigerant flow path and makes contact with the base, and which bite into the base and housing in an unpenetrated state.

    PNG
    media_image1.png
    397
    812
    media_image1.png
    Greyscale

	Regarding the joining members, Mueller teaches a joining members (28 going through 21 and 23) which are disposed in a joining surface portion (106), which is inside an outer peripheral portion (see annotated figure below of figure 1 of Muller) of a refrigerant flow path (6) and makes contact with a base (2) for creating zones with increased cooling power and decreased cooling power (col 4, lines 44-47).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide joining members which are disposed in a joining surface portion, which is inside an outer peripheral portion of a refrigerant flow path and makes contact with a base, as taught by Mueller in the invention of Zhou, in order to advantageously provide zones with increased cooling power and decreased cooling power (col 4, lines 44-47), thereby allowing for a focused cooling of components. 
    PNG
    media_image2.png
    609
    686
    media_image2.png
    Greyscale


	Regarding the biting, Wang teaches a joining member (10) which bites into a base (33) and housing (30) in an unpenetrated state (see figure 4 of Wang) for “a secure and strong mechanical bond” (para. 0023).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a joining member which bites into a base and housing in an unpenetrated state, as taught by Wang in the combined teachings, in order to advantageously provide “a secure and strong mechanical bond” (para. 0023).
	Per claim 2, Zhou, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Zhou, as modified, fails to explicitly teach wherein the refrigerant flow path is configured of a groove portion (130E) formed in the upper surface of the housing, and the joining surface portion is a surface portion, of the upper surface to which to join the rear surface of the base, which is surrounded by the groove portion.
	However, Mueller teaches an electronic cooling system wherein a refrigerant flow path (6) is configured of a groove portion (see figure 2 of Mueller) formed in an upper surface of a housing (3), and a joining surface portion (see annotated figure below of figure 2C of Mueller) is a surface portion of the upper surface to which to join a rear surface of the base, which is surrounded by the groove portion (see figure 1 of Mueller) for creating zones with increased cooling power and decreased cooling power (col 4, lines 44-47).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a refrigerant flow path configured of a groove portion formed in an upper surface of a housing, and a joining surface portion being a surface portion of the upper surface to which to join a rear surface of the base, which is surrounded by the groove portion, as taught by Mueller in the invention of Zhou, as modified, in order to advantageously provide zones with increased cooling power and decreased cooling power (col 4, lines 44-47), thereby allowing for a focused cooling of components..

    PNG
    media_image3.png
    413
    596
    media_image3.png
    Greyscale

	Per claim 3, Zhou, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Zhou, as modified, teaches the overlap region (see first annotated figure above of figure 2C of Zhou) of the base and housing but fails to explicitly teach wherein the joining surface portion is disposed in a central region of the overlap region of the base and the housing.
	However, Mueller teaches an electronic cooling system including a joining surface portion (see annotated figure directly above of figure 1 of Mueller) disposed in a central region of a base (2) and a housing (3) for creating zones with increased cooling power and decreased cooling power (col 4, lines 44-47).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a joining surface portion disposed in a central region of a base and a housing, as taught by Mueller in the invention of Zhou, in order to advantageously provide zones with increased cooling power and decreased cooling power (col 4, lines 44-47), thereby allowing for a focused cooling of components.
	When the Mueller joining surface portion disposed in the central region of the base and housing is combined with the overlap region of Zhou, as modified, the result is wherein the joining surface portion is disposed in the central portion of the overlap region of the base and housing, as claimed.
	Per claim 6, Zhou, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Zhou, as modified, teaches the base, the housing, and the joining members but fails to explicitly teach wherein the base, the housing, and the joining members are configured from the same metal.  However, the examiner takes OFFICIAL NOTICE that aluminum is a light weight, durable, and widely available metal.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the base, housing, and joining members all made from aluminum (thus all being made from the same metal) in order to advantageously provide a light weight, durable, and widely available metal.
	Per claim 7, Zhou, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Zhou, as modified,  teaches wherein the cooler is applied to an in-vehicle power conversion device (para. 0048).
Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Clark (US 2003/0175095) teaches a joining member.
Hohenstein et al. (US 2011/0100585) teaches a cooler.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763